Case 1:21-cv-22863-KMM Document 60 Entered on FLSD Docket 08/25/2021 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO: 1:21-cv-22863-KMM

  JUDITH ANNE HAYES, individually and on behalf of W.H., a minor,
  et al.,

           Plaintiffs,
  v.

  GOVERNOR RONALD DION DESANTIS, in his official
  Capacity as Governor of the State of Florida; et al,

        Defendants.
  _______________________________________________________________/

          MOTION FOR LEAVE TO FILE A COMBINED REPLY TO DEFENDANTS’
            RESPONSES TO MOTION FOR PRELIMINARY INJUNCTION, AND
                MOTION FOR LEAVE TO EXCEED THE PAGE LIMITS

           COMES NOW, Plaintiffs, JUDITH ANNE HAYES, individually and on behalf of W.H.,

  a minor., et al., by and through the undersigned counsel, and hereby move the Court for leave to

  file a combined reply to Defendants’ Responses to Plaintiffs’ Amended Motion for Preliminary

  Injunction, and to exceed the page limit for their combined reply, pursuant to Southern District of

  Florida Local Rule 56.1(a)(1), and as grounds for relief state as follows:

           1.       On August 24, 2021, and pursuant to the court order with briefing schedule in this

  matter [DE-20], the following Defendants filed their Responses to Plaintiff ‘s Amended Motion for

  Preliminary Injunction [DE-17]:

                •   Pasco County School Board [DE-40]

                •   Hillsborough County School Board [DE-41]

                •   Orange County School Board [DE-43]

                •   Broward County School Board [DE-44]

                •   Palm Beach School Board, [DE-49]


       Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 60 Entered on FLSD Docket 08/25/2021 Page 2 of 3

                                                                                   Hayes. v. DeSantis
                                                                        Case No. 1:21-cv-22863-KMM
                                                                                          Page 2 of 3


               •   Miami-Dade School Board [DE-50]

               •   Governor Ronald D. DeSantis, Florida Department of Education, and Richard
                   Corcoran, [DE-51]

               •   Alachua County School Board [DE-55]

               •   Volusia County School Board [DE-57]

          2.       In this Court’s scheduling Order [DE 20], the Court stated “Plaintiffs shall have up

  to seven (7) days to file a reply. If Plaintiffs opt not to file a reply, they shall inform the Court at

  their earliest convenience.”

          3.       Due to the number of Plaintiffs and Defendants in this matter, as well as the number

  of issues that need to be addressed when replying, Plaintiffs would like to consolidate the reply for

  one omnibus reply to all Defendants’ responses to the Plaintiffs’ Motion for Preliminary Injunction.

          4.       As such, Plaintiffs are also seeking leave of Court to exceed the Court’s page limit

  for a reply and be allowed to file a 20-page omnibus combined reply for all Defendants.

          WHEREFORE, Plaintiffs respectfully request that the Court grant this motion and allow

  Plaintiffs to file a twenty-page combined Reply to Defendants Response to Plaintiffs’ Amended

  Motion for Preliminary Injunction [DE-17], by August 31, 2021.

          Respectfully submitted this 25th day of August 2021.

                                                  By: /s/Matthew W. Dietz _____
                                                  Matthew W. Dietz, Esq.
                                                  Florida Bar No. 84905




    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
Case 1:21-cv-22863-KMM Document 60 Entered on FLSD Docket 08/25/2021 Page 3 of 3

                                                                               Hayes. v. DeSantis
                                                                    Case No. 1:21-cv-22863-KMM
                                                                                      Page 3 of 3

                       CERTIFICATE OF PRE-FILING CONFERENCE

         The undersigned confirms that, pursuant to Local Rule 7.1(a)(3) counsel for the movant

  has made reasonable efforts to confer with all parties or non-parties who may be affected by the

  relief sought in the motion, which efforts include sending out an email at 8/24/2021, at 9:01 PM

  to all counsel of record, as well as having my office follow up to all counsel of record on the

  morning of August 25, 2021; Counsel for the Defendants, School Board of Hillsborough County,

  Miami Dade County, Volusia County, Broward County, Governor Ronald D. DeSantis, Florida

  Department of Education, and Richard Corcoran, do not oppose to the relief requested herein.

  However, the remainder of the Defendants have not advised their position to this motion.

         Respectfully submitted this 25th day of August 2021.

                                               By: /s/Matthew W. Dietz _____
                                               Matthew W. Dietz, Esq.
                                               Florida Bar No. 84905


                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 25, 2021, I electronically filed the foregoing with

  the Clerk of the Court by using the CM/ECF system which will send notice of electronic filing to

  all parties and counsel of record, or in some other authorized manner for those counsel or parties

  who are not authorized to receive notices electronically.

                                               By: /s/Matthew W. Dietz _____
                                               Matthew W. Dietz, Esq.
                                               Florida Bar No. 84905
                                               Stephanie Langer, Esq.
                                               Florida Bar No. 149720
                                               2990 SW 35th Ave, Miami, FL 33133
                                               T: (305) 669-2822 / F: (305) 442-4181
                                               slanger@justDIGit.org
                                               mdietz@justdigit.org
                                               aa@justdigit.org


    Disability Independence Group, Inc. * 2990 Southwest 35th Avenue * Miami, Florida 33133
